          Case 3:20-cv-00074 Document 1 Filed 01/28/20 Page 1 of 6 PageID 1



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION

KATHRYN BOSTON,                                     §
                                                    §
          Plaintiff,                                §
                                                               CIVIL ACTION NO.
                                                    §
v.                                                  §
                                                    §
                                                               JURY TRIAL DEMANDED
DR. DAVID GREENWALD,                                §
                                                    §
           Defendant.                               §
                                                    §

                                     ORIGINAL COMPLAINT

          Plaintiff Kathryn Boston (“Plaintiff”), by and through her attorneys, brings this action for

damages and other legal and equitable relief from Dr. David Greenwald (“Dr. Greenwald” or

“Defendant”) under Fla. Stat. §§ 772.101-104, for violations of Fla. Stat. § 784.011, Fla. Stat. §

784.03, and any other cause(s) of action that can be inferred from the facts set forth herein.

                                         INTRODUCTION

          1.     This is an action brought by Ms. Boston against Defendant under Fla. Stat. §§

772.101-104 for acts of assault and battery. Defendant’s acts are in violation of Fla. Stat. § 784.011,

Fla. Stat. § 784.03, and any other cause(s) of action that can be inferred from the facts set forth

herein.

          2.     Ms. Boston was employed by Options Medical, LLC (“Options Medical”) as Junior

Associate Territory Manager from approximately November 2016 until on or around September

28, 2017.




                                                   1                    ORIGINAL COMPLAINT
        Case 3:20-cv-00074 Document 1 Filed 01/28/20 Page 2 of 6 PageID 2



        3.      Throughout Ms. Boston’s employment with Options Medical, she was subjected to

sexual harassment, assault, and battery from Dr. David Greenwald, a neurosurgeon located in St.

Augustine, Florida.

                                  JURISDICTION AND VENUE

        4.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332, which

confers diversity jurisdiction upon this Court where the matter in controversy exceeds the sum or

value of $75,000 and is between citizens of different States.

        5.      Venue is also proper in this Court pursuant to 28 U.S.C. § 1391(b)(1) and (c), in

that the Defendant resides in this district.

                                               PARTIES

        6.      Ms. Boston is a person who has been aggrieved by Defendant’s actions. She is a

resident of Cuyahoga County, Ohio.

        7.      Defendant Dr. Greenwald is a neurosurgeon located in St. Augustine, Florida. Upon

information and belief, he is a resident of St. Johns County, Florida.

                                    STATEMENT OF FACTS

        8.      Ms. Boston was employed by Options Medical in Gainesville, Florida as a Junior

Associate Territory Manager from in or around November 2016 until September 28, 2017.

        9.      As a Junior Associate Territory Manager, Ms. Boston’s job duties included

traveling to doctor’s offices in order to obtain the paperwork necessary to authorize the use of

Orthofix devices for Medicare patients.

        10.     Throughout her employment, Ms. Boston was subjected to sexual harassment,

assault, and battery from Dr. David Greenwald, a neurosurgeon located in St. Augustine, Florida.

Upon information and belief, Dr. Greenwald was one of Option Medical’s largest accounts.



                                                  2                      ORIGINAL COMPLAINT
        Case 3:20-cv-00074 Document 1 Filed 01/28/20 Page 3 of 6 PageID 3



        11.     During her employment, Ms. Boston routinely visited Dr. Greenwald’s office in

order to obtain Dr. Greenwald’s signature on certificates of medical necessity and other necessary

paperwork for Medicare to authorize the use of Orthofix devices. Ms. Boston also interacted with

Dr. Greenwald during company dinners and physician meetings attended by Options Medical

employees.

        12.     Dr. Greenwald repeatedly subjected Ms. Boston to numerous unwanted sexual

comments. For example, Dr. Greenwald told Ms. Boston that, “anytime you feel anything in your

vagina, it’s me thinking about having a threesome with you and [another Options Medical

manager].

        13.     Dr. Greenwald also subjected Ms. Boston to numerous other unwanted sexual

comments including, but not limited to, sexually explicit jokes and memes, comments concerning

the size of her breasts and whether they were fake, comments concerning Dr. Greenwald’s sexual

history and sexual encounters, and telling her that clothing was optional.

        14.     These comments and Dr. Greenwald’s actions created a well-founded fear in Ms.

Boston that she would be subjected to imminent unwanted physical touching.

        15.     Dr. Greenwald also repeatedly subjected Ms. Boston to numerous instances of

battery, including, but not limited to, unwelcome physical touching such as putting his hands under

her clothing and grabbing Ms. Boston’s bare breasts and buttocks, kissing her, rubbing her body

in a sexual manner, and grabbing and holding her body against his.

        16.     For example, in or around February 2017, Ms. Boston went to Dr. Greenwald’s

office to obtain signatures. Dr. Greenwald took Ms. Boston into an empty room in his office, put

his hand down the back of her pants, and grabbed her bare buttocks. He then grabbed her leg, put

it on a chair, and started rubbing it.



                                                 3                   ORIGINAL COMPLAINT
        Case 3:20-cv-00074 Document 1 Filed 01/28/20 Page 4 of 6 PageID 4



        17.     In or around June 2017, Ms. Boston agreed to meet Dr. Greenwald in the cafeteria

of the hospital so that she could obtain signatures from him. Dr. Greenwald called Ms. Boston and

asked her to get in his car so that he could sign the documents and run an errand before his surgery.

In the car Dr. Greenwald grabbed Ms. Boston’s bare breast. When they walked back into the

hospital, Dr. Greenwald grabbed Ms. Boston’s buttocks.

        18.     Ms. Boston suffered severe emotional and financial injury as a result of Dr.

Greenwald’s unlawful actions. For example, Ms. Boston has experienced anxiety, depression,

panic attacks, and hospitalization. She has also sought medical treatment and therapy.

             AS AND FOR A FIRST CAUSE OF ACTION FOR A VIOLATION OF
                                 Fla. Stat. § 784.011
                                      (Assault)

        19.     Plaintiff repeats and re-alleges the allegations contained in the paragraphs above,

as if fully set forth herein.

        20.     The conduct alleged herein violates Fla. Stat. § 784.011, as Defendant intentionally,

unlawfully threatened by word or act to do violence to Plaintiff, coupled with an apparent ability

to do so, and created a well-founded fear in Plaintiff that such violence is imminent.

        21.     Plaintiff’s requests for relief are set forth below.

         AS AND FOR A SECOND CAUSE OF ACTION FOR A VIOLATION OF
                              Fla. Stat. § 784.03
                                   (Battery)

        22.     Plaintiff repeats and re-alleges the allegations contained in the paragraphs above,

as if fully set forth herein.

        23.     The conduct alleged herein violates Fla. Stat. § 784.03, as Defendant actually and

intentionally touched or struck Plaintiff against her will or intentionally caused bodily harm to

Plaintiff.



                                                   4                   ORIGINAL COMPLAINT
        Case 3:20-cv-00074 Document 1 Filed 01/28/20 Page 5 of 6 PageID 5



        24.     Plaintiff’s requests for relief are set forth below.

                          AS AND FOR A THIRD CAUSE OF ACTION
                           Intentional Infliction of Emotional Distress

        25.     Plaintiff repeats and re-alleges the allegations contained in the paragraphs above,

as if fully set forth herein.

        26.     Dr. Greenwald’s conduct alleged herein was intentional, extreme, and outrageous.

As a result of Dr. Greenwald’s actions, Plaintiff experienced severe emotional distress. For

example, Ms. Boston has experienced anxiety, depression, panic attacks, and hospitalization. She

has also sought medical treatment and therapy.

        27.     Plaintiff’s requests for relief are set forth below.

                                      PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests judgment against Defendant as follows:
         A. A judgment declaring that the acts complained of herein are unlawful and in violation

              of Fla. Stat. § 784.011 and Fla. Stat. § 784.03, and that Plaintiff is entitled to civil

              remedies under Fla. Stat. §§ 772.101-104;

         B. Treble damages under Fla. Stat. §§ 772.104(1);

         C. Awarding Plaintiff the costs and disbursements incurred in connection with this

              action, including reasonable attorneys’ fees, expert witness fees and other costs;

         D. Pre-judgment and post-judgment interest, as provided by law;

         E. Granting Plaintiff other and further relief as this Court finds necessary and proper.


        Plaintiff further demands that she be awarded such other and further legal and equitable

relief as may be found appropriate and as the Court may deem just or equitable.




                                                   5                   ORIGINAL COMPLAINT
       Case 3:20-cv-00074 Document 1 Filed 01/28/20 Page 6 of 6 PageID 6



Dated: January 27, 2020                    Respectfully submitted,

                                           /s/ Marie A. Mattox_____
                                           Marie A. Mattox [FBN 0739685]
                                           Marie A. Mattox, P.A.
                                           203 North Gadsden Street
                                           Tallahassee, FL 32301
                                           Telephone:    (850) 383-4800
                                           Facsimilie:   (850) 383-4801

                                           Jay D. Ellwanger (pro hac vice to be filed)
                                           Texas State Bar No. 24036522
                                           jellwanger@equalrights.law
                                           Esha Rajendran (pro hac vice to be filed)
                                           Texas State Bar No.24105968
                                           erajendran@equalrights.law
                                           Ellwanger Law LLLP
                                           8310-1 N. Capital of Texas Hwy.
                                           Suite 190
                                           Austin, Texas 78731
                                           Telephone: (737) 808-2260
                                           Facsimile: (737) 808-2262

                                           COUNSEL FOR PLAINTIFF




                                       6                   ORIGINAL COMPLAINT
